Case 2:15-cv-00185-DRH-SIL Document 39 Filed 09/03/20 Page 1 of 1 PagelD #: 169

MOSER LAW FIRM, P.C.

Steven J. Moser, Esq.
Phone 631-759-4054
smoser@moseremploymentlaw.com

 

September 3, 2020
VIA ECF

Hon. Steven I. Locke, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, New York 11722

RE: De La Cruz Castaneda v. County of Suffolk, 15-cv-00185
Dear Judge Locke:

I write to apologize to the Court and to opposing counsel and ask that the hearing on the
motion to withdraw as counsel be adjourned to September 9, 2020 (the same date as the currently
scheduled status conference).

There was a status conference scheduled for September 2, 2020. On that day our office
was without power from approximately 10:00 am until 4:00 pm, apparently due to repairs to high
voltage lines that had not been properly made following last months storm. Our case management
and calendaring system is cloud based, and we were unable to access the system during this time.
We were without telephone service as well during this period of time, and the conference was not
on my cell-phone calendar. I did not appear for the conference.

I must also further apologize because upon reviewing the docket, I note that there was a
hearing on the pending motion to withdraw scheduled for September 1, 2020. That appearance
was not calendared by my calendaring clerk.

I respectfully ask that the hearing on the motion to withdraw be adjourned to September 9,
2020 and thank the Court for its consideration of this request.

Respegtfully submitted,

 

Encl.

5 EAST MAIN STREET, HUNTINGTON, NY 11743
WWwW.MOSEREMPLOYMENTLAW.COM
